J-A16005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JEANNE R. HEYMANN                 :          IN THE SUPERIOR COURT OF
                                      :               PENNSYLVANIA
                                      :
               v.                     :
                                      :
                                      :
    ANDY L. MILLER AND IDA A. MILLER, :
    AND DAVID M. DECRISTO AND AMY     :
    DECRISTO, HIS WIFE, AND RANDY     :          No. 2084 MDA 2018
    L. CASTLE AND DARLENE J. CASTLE, :
    HIS WIFE                          :
                                      :
                                      :
    APPEAL OF: ESTATE OF JEANNE R.    :
    HEYMANN                           :

             Appeal from the Judgment Entered December 14, 2018
    In the Court of Common Pleas of Bradford County Civil Division at No(s):
                                 2008EQ0659


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY LAZARUS, J.:                     FILED: AUGUST 20, 2019

       The Estate of Jeanne R. Heymann1 (“Heymann”) appeals from the

judgment, entered in the Court of Common Pleas of Bradford County, following

a non-jury trial where judgment was entered in favor of Andy L. Miller and Ida

A. Miller (“Miller”), as well as David M. DeCristo, Amy DeCristo, Randy L.

Castle, and Darlene J. Castle (“Additional Defendants”). After careful review,

we affirm.




____________________________________________


1Heymann passed away in 2017. Her estate has continued to prosecute her
appeal.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A16005-19


      In August 2008, Miller sought bids for the purchase of 301 Main Street,

Towanda, PA (“the Farm”), one of two properties he owned in Bradford

County. Heymann submitted a written bid of $285,000, which Miller rejected.

Heymann then increased her bid to $300,000, which Miller also rejected.

Heymann met Miller at the Farm, and increased her bid to $305,000, to which

Miller orally agreed. The parties discussed and agreed to additional terms,

including the removal of a grave, the closing date, transfer of possession, and

division of costs. Miller’s attorney drafted a sales agreement containing the

terms to which Miller and Heymann orally agreed. Miller and his wife signed

the agreement and faxed it to Heymann on September 5, 2008. The sales

agreement described the property as “all that certain lot or piece of ground

located in Leroy Township, Bradford County, PA.”      On September 6, 2008,

Heymann purchased a smaller property owned by Miller’s son, near the Farm.

Heymann stated that she purchased Miller’s son’s property to support the

Farm, and would not have done so if not for her agreement with Miller.

      On September 8, 2008, Heymann expressed concerns with the Farm’s

sales agreement, and requested it be updated to include a more detailed

description of the property, provisions concerning the refund of a $500

deposit, payment for utilities, and the removal of the agreement’s time-of-

the-essence clause. Miller responded by informing Heymann that he would

not be proceeding with the sale.




                                     -2-
J-A16005-19


       On September 12, 2008, Heymann filed a Praecipe for Writ of Summons

and a lis pendens against Miller and the Farm, seeking specific performance

of the oral agreement.         Miller subsequently sold the Farm to Additional

Defendants, subject to the outcome of this action.

       Initially, the trial court granted summary judgment in favor of Miller on

December 14, 2010, based on Heymann’s failure to join Additional Defendants

as indispensable parties. This Court reversed and remanded on October 16,

2011, with leave to join additional parties. Heymann v. Miller, 37 A.3d 1246

(Pa. Super. 2011). On remand, the trial court granted summary judgment in

favor of Heymann on December 17, 2013. On November 18, 2015, this Court

reversed and remanded the case, finding there existed an issue of material

fact regarding whether the oral agreement between Heymann and Miller

constituted a meeting of the minds. Heymann v. Miller, 95 MDA 2014 (Pa.

Super. filed Nov. 18, 2015) (unpublished memorandum). Following a non-

jury trial on December 22, 2017, the trial court entered judgment in favor of

Miller, finding there was no meeting of the minds.2      The trial court denied

____________________________________________


2 We disagree with the trial court’s finding that there was no meeting of the
minds between Miller and Heymann. The parties agreed upon the essential
terms of the contract, and all that remained was reduction of the agreement
to writing. See Trowbridge v. McCaigue, 992 A.2d 199, 202 (Pa. Super.
2010) (“It is well-settled in Pennsylvania that where the parties have settled
upon the essential terms and the only remaining act to be done is the
formalization of the agreement, the latter is not inconsistent with the present
contract.”). We, however, may affirm the trial court’s decision on any valid
basis. Plasticert, Inc. v. Westfield Ins. Co., 923 A.2d 489 (Pa. Super.



                                           -3-
J-A16005-19


Heymann’s motion for post-trial relief on November 19, 2018, and Heymann

timely filed this appeal. Instantly, Heymann raises the following issues for our

review:

        1. Whether an agreement for the sale of real estate is enforceable
        when the owner of the real estate has negotiated a detailed oral
        agreement and has placed all of the terms of the agreement into
        a written sales agreement which is signed by the owner?

        2. Whether the trial court, in considering the enforceability of an
        agreement, should have taken into consideration the fact that the
        buyer expended $190,000.00 to purchase another parcel of real
        estate in reliance upon the agreement signed by the owners
        setting forth the terms of the agreement for sale?

Brief of Appellant, at 2.

        Heymann’s claims, requesting specific performance, sound in equity.

See Barnes v. McKellar, 644 A.2d 770, 776 (Pa. Super. 1994). Our review,

therefore, “is limited to a determination of whether the [trial judge] committed

an error of law or abused his discretion. The scope of review of a final decree

in equity is limited and will not be disturbed unless it is unsupported by the

evidence or demonstrably capricious.” Rosen v. Rittenhouse Towers, 482

A.2d 1113, 1116 (Pa. Super. 1984) (citations omitted).

        Heymann’s first claim, arguing evidence of the oral agreement

reinforces the written sales agreement, implicates the statute of frauds.3 The


____________________________________________


2007). In this instance, evidence of the oral agreement is barred by the
statute of frauds, which fundamentally undermines Heymann’s claim. See
infra pp. 4-6.

3   33 P.S. §§ 1-8.

                                           -4-
J-A16005-19


statute of frauds requires contracts for the sale of real estate to be in writing

and signed by the party creating the interest, for the purpose of preventing

fraud and perjury by the assertion of verbal agreements. Fannin v. Cratty,

480 A.2d 1056, 1058-59 (Pa. Super. 1984) (citation omitted). To satisfy the

statute of frauds in a real estate transaction, a writing must include an

adequate description of the property, the purchase price, and the signature of

the party creating the interest. Hessenthaler v. Farzin, 564 A.2d 990, 994

(Pa. Super. 1989). The land being conveyed must “be described with such

certainty and definiteness as to avoid the necessity of resorting to parol proof

to determine the property the parties intended should be transferred.” Shaw

v. Cornman, 114 A. 632 (Pa. 1921); see also Zuk v. Zuk, 55 A.3d 102, 107

(Pa. Super. 2012) (requiring conveying party to “describe a particular piece

or tract of land that can be identified, located, or found.”). A description such

as “my farm” may be sufficient to describe a property where the seller owns

only one property to which this description could apply. Suchan v. Swope,

53 A.2d 116, 118 (Pa. 1947). However, a description too indefinite to locate

the subject real property is invalid. See Pierro v. Pierro, 264 A.2d 692, 694

(Pa. 1970) (holding a written description where “the land is not described, but

the agreement contains the condition that no more than 50% of the parcel

would front on either Poor House or Dark Hollow Road” insufficient under

statute of frauds); see also Barnes v. Hustead, 68 A. 839, 942 (Pa. 1908)

(holding inadequate description naming township, county, and state, without


                                      -5-
J-A16005-19


indicating boundaries of tract to be conveyed); see also Weisenberger v.

Huebner, 107 A. 763, 764 (Pa. 1919) (finding description which stated

property was located at an intersection, without indicating property’s location

in relation to that intersection, insufficient).

      Here, the parties’ of the sales agreement, signed by Miller merely

describes a tract of land in a named township, county, and state, without any

mention as to the metes and bounds identifying the property. It is, therefore,

inadequate. See Exhibit 5, at 1 (“all that certain lot or piece of ground located

in Leroy Township, Bradford County, PA”); see also Barnes, supra, at 942

(requiring indication of boundaries of property in addition to township, county,

and state). The description also fails to state the address of the property.

Exhibit 5, at 1; see also Hessenthaler, supra, at 994. The fact that Miller

owned two properties in the township, county, and state described

exacerbates the confusion. See N.T. Heymann Deposition, 10/8/09, at 37-38

(“I felt that there was a mistake in the way the contract was written[,] because

it made no mention of lot or block or parcel number[.]        It referred to the

property.    I knew that there were two parcels and that concerned me

greatly[.]”).   Because the written description in the sales agreement was

inadequate, the statute of frauds does not permit parol evidence of the verbal

agreement.      See Pierro, supra, at 695 (holding parol evidence may not

reinforce inadequate written description of real property in sales agreement

to satisfy statute of frauds). The alleged agreement between Heymann and


                                        -6-
J-A16005-19


Miller fails to satisfy the writing requirement of the statute of frauds, and is

therefore unenforceable.    See Fannin, supra, at 1160 (“Because of the

provisions of the statute of frauds, an agreement for the sale of land cannot

be specifically enforced unless in writing signed by the parties to be charged

or their agents thereunto lawfully authorized by writing[.]”) (citations

omitted).

      Heymann’s second claim alleges the trial court erred in failing to

consider her claim of equitable estoppel. Brief of Appellant, at 23. However,

equitable estoppel may not be invoked against the operation of the statute of

frauds. Target Sportswear, Inc. v. Clearfield Foundation, 474 A.2d 1142,

1151 (Pa. Super. 1984). “The statute is not a mere rule of evidence, but a

limitation on judicial power to order specific performance of a contract in the

absence of a writing.”    Id. at 1147.   Because Heymann invoked equitable

estoppel against the operation of the statute of frauds, her second claim fails.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:8/20/2019




                                     -7-